Citation Nr: 0620440	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-43 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of dengue 
fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied service connection for residuals of 
dengue fever.  The RO in Boston, Massachusetts has 
jurisdiction over this case.  

In April 2006, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran suffers from residuals of dengue fever.  


CONCLUSION OF LAW

The criteria for service connection for residuals of dengue 
fever have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in January 2003.  The veteran was told of the 
requirements to establish a successful claim for service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The timing and 
content of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
No other relevant treatment records or reports are of record.  
The only relevant source of post service medical treatment 
provided by the veteran is the Wilcox Memorial Hospital.  The 
RO requested records from Wilcox Memorial Hospital, per the 
veteran's specific information.  However, in May 2002 Wilcox 
Medical Center responded that they had no records of the 
veteran for the nature and time span requested.  

In a December 2005 letter, the veteran's representative 
asserted that the agency of original jurisdiction breached 
the duty to assist set forth in 38 C.F.R. § 3.159 by failing 
to try to obtain the veteran's medical records from the 
Headquarter Unit of the 362nd Signal Battalion in Saigon, 
Vietnam, where he had asserted he was stationed when he 
allegedly contracted dengue fever.  However, the RO has 
obtained the veteran's service medical records from the 
repository or such records, the National Personnel Records 
Center (NPRC).  The Board finds that VA has not breached its 
duty to assist the veteran.  More importantly, this claim is 
denied on the basis that there are no current residuals of 
dengue fever.

The veteran was afforded an appropriate VA examination in 
October 2002.  Based on the above efforts by the RO, the 
Board finds that VA has satisfied its duty to notify (each of 
the four content requirements) and the duty to assist 
pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran claims that he suffers from residuals of dengue 
fever contracted during his service in Vietnam.  He describes 
these residuals as fever and flu like symptoms, but with more 
aching than the flu, that have occurred every year or two 
since his return from Vietnam.  He states that he has not 
sought any medical treatment for the alleged symptoms.  

Service medical records are absent for any treatment for 
dengue fever.  A May 1971 discharge report of medical 
examination makes no reference to dengue fever.  An 
associated report of medical history, signed by the veteran, 
has selections checked "no" indicating that the veteran did 
not have any illness or injury other than those already noted 
and that he had not consulted or been treated by clinics, 
physicians, healers, or other practitioners within the past 5 
years.  The Board finds these May 1971 reports more probative 
than statements made by the veteran over three decades later 
because these reports were made more contemporaneous to the 
alleged events.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

The only post service medical evidence identified by the 
veteran is that he was tested for immuno-deficiency syndrome 
(AIDS) at Wilcox Memorial Hospital in November 1991 and the 
results came back as indeterminate.  He asserts that medical 
personnel told him that this was because he had previously 
been infected with dengue fever and had virus cells in his 
blood system.  The veteran's hearsay report of what he was 
told by medical personnel is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As explained 
above, the RO was unable to obtain any such records.  

An October 2002 VA medical examination recited the history 
provided by the veteran as already stated above.  The 
physical examination found the veteran to have normal nasal 
and pharyngeal membranes and structures, normal chest 
configuration, no adenopathy or thyroid enlargement, clear 
lung fields, no wheezes, rales or rhonci and a regular heart 
rhythm without murmur or abnormal sounds.  The examiner 
diagnosed a history of dengue fever.  

The record is absent for any competent evidence of residuals 
of dengue fever.  In short, the veteran's own statements are 
the only evidence of any of the requirements for entitlement 
to service connection for residuals of dengue fever.  While 
the veteran is certainly competent to state that he suffers 
aching, fever, and flu-like symptoms on an annual basis, as a 
layperson, he is not competent to provide an opinion as to 
the underlying medical basis or etiology of these symptoms.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran alleges that he has suffered from these flu like 
symptoms since his return from Vietnam.  Yet, to date, there 
is a complete lack of evidence of treatment for these 
symptoms.  Furthermore, the veteran's November 2001 claim, 
three decades after separation from service, marks his 
earliest account that he suffered from these symptoms.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This complete lack of any treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Thus, even assuming, without deciding, that the veteran did 
suffer from dengue fever during his service in Vietnam, there 
is no competent evidence showing that he suffers from 
residuals of dengue fever presently or has ever suffered from 
the residuals of dengue fever.  No competent evidence of 
record has linked his described symptoms to dengue fever.  
The October 2002 VA examiner noted no abnormalities and 
diagnosed dengue fever by history only.    

As the record is absent for any competent evidence that the 
veteran suffers from residuals of dengue fever, his claim for 
service connection must be denied.   The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to service connection for residuals of dengue 
fever is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


